                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

  ELISHA RIGGLEMAN,                           :
                                              :
            Petitioner                        :
                                              :     CIVIL ACTION NO. 3:18-CV-0771
     v.                                       :
                                              :      (Judge Caputo)
  DAVID J EBBERT,                             :
                                              :
            Respondent                        :



                                   MEMORANDUM

       Petitioner, Elisha Riggleman, an inmate presently confined at USP Lewisburg, in

Lewisburg, Pennsylvania, filed a pro se petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241 challenging this loss of forty-one days of good conduct time after being

found guilty of possession of a weapon. (ECF No. 1.) Presently before the Court is

Petitioner’s motion for appointment of counsel. (ECF No. 7.) For the reasons that

follow, the Court will deny the motion.

       Unlike trial and direct appeal, there is no constitutional or statutory right to the

appointment of counsel in federal habeas proceedings. See Coleman v. Thompson,

501 U.S. 722, 725, 111 S.Ct. 2546, 2552, 115 L.Ed.2d 640 (1991); Pennsylvania v.

Finley, 481 U.S. 551, 555, 107 S.Ct. 2546, 1993, 95 L.Ed.2d 539 (1987). Appointment

of counsel in a habeas proceeding is mandatory only if the district court determines that

an evidentiary hearing is required. See R. 8(c) R. GOV. § 2254 Cases; 18 U.S.C. §

3006A(a)(2)(B).     Otherwise, a court may appoint counsel to represent a habeas

petitioner if it "determines that the interests of justice so require," and that the petitioner

is financially unable to obtain adequate representation. See 18 U.S.C. § 3006A(a)(2).
       The exercise of discretion in this area is guided by certain basic principles. The

initial determination to be made by the Court in evaluating the expenditure of the

“precious commodity” of volunteer counsel is whether the petitioner’s case has some

arguable merit in fact and law. Montgomery v. Pinchak, 294 F.3d 492, 499 (3d Cir.

2002). Other factors influencing a court’s decision on a request for appointment of

counsel include the factual and legal issues in the case, as well as the petitioner’s ability

to adequately investigate, prepare, or present the claim. Tabron v. Grace, 6 F.3d 147,

154 (3d Cir. 1993). Where the issues in a habeas petition are narrow, or straightforward

and capable of resolution on the record, or where the petitioner demonstrates a good

understanding of the issues and displays the ability to forcefully and coherently present

contentions, appoint of counsel is unnecessary.

       In this case, there appears to be no circumstances that warrant the appointment

of counsel. See Tabron, 6 F.3d at 155 – 56. First, Mr. Riggleman paid the requisite

filing fee in this matter and has not demonstrated that he is financially, or otherwise,

unable to obtain representation on his own. Second the legal issue in this case is

relatively simple; therefore, a hearing is unlikely. Further, upon review of the Petition

and accompanying exhibits, it appears that Mr. Riggleman is capable of properly and

forcefully prosecuting his claims with relevant facts and appropriately supportive

arguments. See ECF Nos. 1 and 1-1, generally. His Petition, and supporting exhibits,

clearly present two arguments: (1) that the BOP violated his due process rights by

failing to timely deliver the Disciplinary Hearing Officer’s (DHO) Report to him which

resulted in his administrative remedy challenging the DHO’s conclusions being denied




                                          -2-
as untimely filed; and (2) that the DHO’s conclusion is not supported by the evidence

presented at the hearing. (ECF No. 1, generally.)

      The two reasons presented by Mr. Riggleman to demonstrate his need for court

appointed counsel, his inability to conduct meaningful discovery and his lack of legal

knowledge, also do not warrant the appointment of counsel. See ECF No. 7.               “A

habeas petitioner, unlike the usual civil litigant in federal court, is not entitled to

discovery as a matter of ordinary course.” Bracy v. Gramley, 520 U.S. 899, 904, 117

S.Ct. 1793, 1796-97, 138 L.Ed.2d 97 (1997). Instead, Rule 6(a) of the rules governing

section 2254 proceedings provides that a “judge may, for good cause, authorize a party

to conduct discovery under the Federal Rules of Civil Procedure and may limit the

extent of discovery.” R. 6(a) R. GOV. § 2254. “The burden rests upon the petitioner to

demonstrate that the sought-after information is pertinent and that there is good cause

for its production.” Williams v. Beard, 637 F.3d 195, 209 (3d Cir. 2011). Although Mr.

Riggleman states “[t]here are things that need to be investigated and there [are]

documents and vid[e]o/photos I cannot obtain and have in my possession,” he does not

suggest what these items are, that he previously sought to obtain them from the BOP

without success, or more importantly, why the unspecified discovery is needed to

support his habeas claim. Mr. Riggleman has not demonstrated the need for discovery

in this matter or his need for counsel to conduct discovery on his behalf. To the extent

Petition is concerned with his lack of legal education or research skill, he stands in the

shoes of many of other pro se litigants, not just prisoners. The Court’s duty to construe

pro se pleadings liberally, Haines v. Kerner, 404 U.S. 519, 92 S.Ct. 594, 30 L.Ed.2d 652

(1972), coupled with Petitioner’s apparent ability to communicate and litigate this action,




                                         -3-
mitigate against the appointment of counsel at this time. If the Court determines that an

evidentiary hearing should be held or if further proceedings otherwise demonstrate the

need for counsel, the matter may be reconsidered, either sua sponte, or upon a motion

properly filed by Mr. Riggleman.

      An appropriate order follows.


Date: March 29, 2019                          /s/ A. Richard Caputo
                                              A. RICHARD CAPUTO
                                              United States District Judge




                                        -4-
